 


109 HR 4289 IH: HIPAA Recreational Injury Technical Correction Act
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4289 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To promote health care coverage parity for individuals participating in legal recreational activities or legal transportation activities. 
 
 
1.Short titleThis Act may be cited as the HIPAA Recreational Injury Technical Correction Act. 
2.Coverage amendments 
(a)ERISASection 702(a)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1182(a)(3)) is amended— 
(1)by striking “Construction.—For” and inserting the following: “Scope.— 
 
(A)Waiting periodsFor; and 
(2)by adding at the end the following: 
 
(B)Limitation on denial of benefitsFor purposes of paragraph (2), a group health plan, or a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not deny benefits otherwise provided under the plan or coverage for the treatment of an injury solely because such injury resulted from the participation of the individual in a legal mode of transportation or a legal recreational activity.. 
(b)PHSASection 2702(a)(3) of the Public Health Service Act (42 U.S.C. 300gg–1(a)(3)) is amended— 
(1)by striking “Construction.—For” and inserting the following: “Scope.— 
 
(A)Waiting periodsFor; and 
(2)by adding at the end the following: 
 
(B)Limitation on denial of benefitsFor purposes of paragraph (2), a group health plan, or a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not deny benefits otherwise provided under the plan or coverage for the treatment of an injury solely because such injury resulted from the participation of the individual in a legal mode of transportation or a legal recreational activity.. 
(c)Internal Revenue CodeSection 9802(a)(3) of the Internal Revenue Code of 1986 is amended— 
(1)by striking “Construction.—For” and inserting the following: “Scope.— 
 
(A)Waiting periodsFor; and 
(2)by adding at the end the following: 
 
(B)Limitation on denial of benefitsFor purposes of paragraph (2), a group health plan may not deny benefits otherwise provided under the plan for the treatment of an injury solely because such injury resulted from the participation of the individual in a legal mode of transportation or a legal recreational activity.. 
 
